      Case 8-19-08148-las           Doc 12      Filed 01/31/20      Entered 01/31/20 15:41:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
(Central !slip)

IN RE: RICHARD S. MONZONE,                                                 A.P. No.: 8-19-08148-las


                                  Debtor.                                   Case No.: 8- 19-71582-
                                                                            las Chapter 7


R. Kenneth Barnard, ESQ. in his capacity as Chapter 7
Bankruptcy Trustee of the Estate of Richard S. Monzone
                                  Plaintiffs,
                                                                       ANSWER TO AMENDED
                        v.                                              ADVERSARY COMPLAINT
                                                                        WITH AFFIRMATIVE
LA W OFFICES OF GARY R. DEFILIPPO, PC,                                  DEFENSES AND COUNTER-
and GARY R. DEFILIPPO, ESQ.,                                            CLAIMS

                                  Defendant                             Judge Louis A. Scarcella

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF RICHMOND )

        GARY R, DEFILIPPO, ESQ., being duly sworn, deposes and says or makes the following Amended
Answers under the penalties of perjury:
        1.        I aman Attorney admitted to practice before the Courts ofthe State ofNew York and the
Federal District Courts for the Eastern and Southern Districts of New York.
        2.        I am Attorney for Law Offices (hereinafter Law Offices) and myself as
Defendants in the above-entitled action, and this Answer to the Amended Adversary Complaint is
respectfully submitted in Opposition to R. Kenneth Barnard's attempt to prevent transfer of the funds held by
Mr. Barnard to the your affiant to satisfy the Order and Judgment of Nassau County Supreme Court (J.
Bruno) entered against Petitioner and in favor your affiant herein, by voiding and setting aside the
preferential transfer of Monzone's debt to the Law Offices.


                                                     1
         Case 8-19-08148-las          Doc 12    Filed 01/31/20       Entered 01/31/20 15:41:02




                                             FACTS AND BACKGROUND

         3.            The Petitioner Monzone retained the Law Offices on or about June 9, 2017 t o

represent him on an appeal of a Nassau County Family Court Order denying his Custody Petition; an

Opposition to a Motion for Attorney's fees brought against him by the child's mother and a subsequent Support

violation brought by him to recover child care expenses from the child’s mother, which Monzone based upon

fraud.

         4.         On or about June 14, 2017 Monzone signed a Confession of Judgment based upon his
statement that he would pay his account, in full, at a later date.
          5.        Legal representation was provided from June 9, 2017 to November 6 2017, at which
time Monzone had committed perjury and tampered with evidence and a witness during a Support
hearing. A report of Monzone’s perjury and evidence and witness tampering was given to the Nassau
Family Court. In accordance with your affiant’s ethical and professional conduct requirements to
report such information after Monzone began proceedings to prevent your affiant from collecting on
the Confession of Judgment.
              6.    The Confession of Judgment was ultimately filed on or about December 19, 2017 for
a total amount of $48,874.00, after debtor refused to pay for legal services rendered. The Judgment
was also registered on U.S. Land Records, Document # 209894, Volume 00275 p. 66 and 268828,
Volume 4255, p. 23 as a lien against debtor’s real property located at 3402 Elliott Blvd., Oceanside,
NY 11572. Which is still an active lien.
              7.      Monzone then brought an Order to Show Cause in the Nassau County Supreme Court
where he made false claims that he never agreed to pay for legal services provided by your affiant.
Despite the fact that copies of the Retainer Agreement and the Confession of Judgment with Bill of
Costs attached, as well as copies of Plaintiffs' Billing Statements, were submitted to the Court by
your affiant. In the Decision dated June 9, 2017 the Nassau Supreme Court held that the Confession
of Judgment, Retainer Agreement and Billing Statements were all valid and enforceable. The Court
ordered a hearing to determine the reasonableness of the fees billed.
               8.      As for the allegations set forth in paragraph 14 of the Amended Complaint, once
again they are DENIED. Plaintiff Barnard makes false statements regarding the Confession of

                                                      2
       Case 8-19-08148-las        Doc 12     Filed 01/31/20      Entered 01/31/20 15:41:02




Judgment executed by debtor Monzone. Again, Law Offices served an Execution of Judgment on
the Nassau County Sheriff on or about December 18, 2018. Not February 7, 2019. Justice Feinman
did not vacate the Confession of Judgment. In fact, Justice Feinman made it clear in his Decision that
the Confession of Judgment was, in fact, valid. The only issue to be decided was the reasonableness
of the fees due to Defendant herein by the debtor. There was no effective “vacating” of the
Confession of Judgment. (See copy of the Decision. Exhibit A) And Justice Peck modified the
original amount due under the Confession of Judgment without permitting the Law Offices to present
any evidence in support of the fees. Therefore, the allegations set forth in Amended Complaint,
paragraph 14, are blatantly false and without any merit
       8.     Moreover, Monzone’s history and penchant for making false statements under oath are
well documented. In fact, even Mr. Barnard stated to Monzone, during the April 22, 2019 341
Hearing that Mr Barnard stated "These are the most remarkably inaccurate schedules I've ever seen."
Mr. Barnard then called attention to Monzone’s false submissions as to the actual value of the
property known as 3402 Elliot Blvd. Oceanside, NY was belied by estimates and realtor assessments
of the property. Which valued the property in excess of $500,000. Monzone also listed creditors on his
schedule but then claimed he did not know who they were.
        9.      Monzone had also failed to list your affiant as creditors in the Bankruptcy Petition.
Despite all of the attempts by Monzone to misrepresent and fraudulently file for bankruptcy
protection Mr. Barnard curiously recommended to this Court that Monzone’s Petition should be
granted. One has to wonder what prompted such a recommendation knowing of all the false
statements and inaccuracies in Monzone’s filing. Perhaps a conflict of interest is at foot here.
       10.     Interestingly enough, Monzone also checked the ''No" box on his Schedules
indicating that he had no furniture, clothing, household items, bank accounts, IRAs or other assets
other than his house. He also claimed that the total of all his assets is $0 (zero).His explanation was
that he made a mistake. Apparently he attempted another deception and got caught.

       11.     Moreover, he admitted, at the May 10, 2019 341 Meeting, that funds in his TD
Ameritrade equity account were a combination of his own funds and death benefits left to his mother
by his father in the amount of $150,000. And that his mother is a paraplegic. Apparently she is
collecting Social Security benefits. He went on to testify that his mother made no withdrawals from
                                                   3
       Case 8-19-08148-las        Doc 12     Filed 01/31/20      Entered 01/31/20 15:41:02




this account (which is actually had three accounts not two as he claims) and that he made the only
withdrawals which, a review of the TD Ameritrade statements show that withdrawals ("margin
loans") totaled more than $180,000. Yet he claimed that all of this money was spent by him and yet
he could not explain where all of this money went. According to his testimony $150,000 in these
accounts belongs to his mother yet there is no explanation as to why he withdrew it and spent it. This
would appear to be another act of bank fraud that must be investigated.
       13.      Monzone also falsely testified that he did not submit a financial disclosure statement,
in 2017, in Nassau County Family Court. In that financial disclosure he claimed to have earned
interest and dividend income of $14,021.00. Although he did not list the source of this income.
interest and dividends in such an amount would indicate that there is a large amount of funds, either
in a bank account or equity account that yielded $14.021.00 in income. This is yet another reason to
investigate defendant for fraud. Yet Mr. Barnard argues that Monzone was insolvent in December
2018, when this defendant perfected the lien on Monzone’s TD Ameritrade accounts by filing an
Execution of Judgment with the Nassau County Sheriff for service upon TD Ameritrade. It must be
noted that this defendant has no control over when the Nassau County Sheriff serves an Execution
of Judgment on a property holder.
         14.      TD Ameritrade executed several transactions in Monzone’s accounts on or about
February 3, 2019 and a check in the amount of $27, 795.62 was issued by TD Ameritrade on or about
February 7, 2019 and delivered to the Nassau County Sheriff for distribution to this Law Office.
Pursuant to Nassau County Sheriff procedures the check was held until March 4, 2019. The exact
date when Monzone suddenly decided to file for bankruptcy protection under Chapter 7. Yet, as
stated before, Monzone never listed this defendant Law Firm as creditors in his filing.
       15.        Law Offices Denies the allegations set forth in paragraph “12” of the Amended

Complaint. Plaintiff’s false statement that the lien, perfected by your defendant against Monzone's TD

Ameritrade account, was done while Monzone was insolvent is false and without merit. No such insolvency

was ever recorded by Monzone prior to the Nassau County Supreme Court (J. Bruno) issuing judgment

(which modified the Confession of Judgment amount filed on December 19, 2017) against debtor on

October 5, 2018, nor was any alleged insolvency recorded on December 19, 2017.
                                                   4
        Case 8-19-08148-las             Doc 12       Filed 01/31/20         Entered 01/31/20 15:41:02




         16.       Clearly, the Law Offices’ First Cause of Action in his AdversaryComplaint against Monzone
clearly asserts, pursuant to 11 U.S.C. §523 (a)(2)(B)(iii), that because this defendant’s attorney's fees were aggregated
more than ninety(90) days prior to defendant filing his BankruptcyPetition on March 4, 2019, Monzone was
not insolvent when Judgment was entered against him, on December 19, 2017 when the Confessionof Judgment
was filed in the Nassau County Clerk’s Office, nor when the modified judgment was issued on October 5,
2018 and when the Executionof Judgment was served on the Nassau CountySheriff on or about December 22,
2018.
           17.      Law Offices Denies the allegations set forth in paragraph “14” of the Amended
Complaint as factually incorrect and a clear misstatement of fact. Law Offices filed Proof of
Claim with the Bankruptcy Clerk on March 8, 2019, not May 2, 2019. Clearly Mr. Barnard does
not have his facts straight nor does he even have a valid basis for his “information and belief”
that Monzone was insolvent at the time the Execution of Judgment was served on the Nassau
County Sheriff for service on TD Ameritrade. And there appear to be a serious conflict of
interest on the part of Mr. Barnard.
          18.         Moreover, as this Court is well aware Law offices submitted an Adversary
Complaint against Monzone, based upon fraud and fraudulent inducement, which is currently
pending before this Court. Monzone should not be permitted to avoid paying the legal fees he owes
to Law Offices. And Mr. Barnard should not be permitted to avoid the debt owed to the Law
Offices by assisting Monzone in his fraudulent conduct. I respectfully incorporate the allegations
set forth in Law Offices Adversary Complaint by reference herein.
          19.          By reason of the foregoing, Law Offices lien and transfer of the $27, 875.62
from Monzone’s TD Ameritrade accounts should remain a Secured Claim and receive preferential
distribution by Mr. Barnard, forthwith.
                           .As and For An Answer to the First Cause of Action
          20.        Law Offices repeats and reiterates -alleges the allegations set forth in paragraphs

“1” through “19” as if set forth fully herein.

          21.       Law Offices Denies the allegations set forth in paragraph “16” of the Amended Complaint

and states that, pursuant to New York Civil Practice Law and Rules §5202, when the Execution of Judgment,

                                                           5
       Case 8-19-08148-las           Doc 12       Filed 01/31/20        Entered 01/31/20 15:41:02




by way of the Confession of Judgment, was served upon the Sheriff of Nassau County on December 19,

2017, the lien against debtor’s TD Ameritrade accounts was perfected. Contrary to Plaintiff’s clear

misstatement of the facts and law. To be sure, when a judgment creditor rights... or an interest in a judgment

debtor’s personal property… or judgment may be enforced, are superior to the rights of any transferee… (b) where a

judgment creditor has secured an order for delivery of payment… the judgment creditor’s rights in the debt or

propertyare superiorto the rights of any transferee of debt or property…

        22.       Law Offices Denies the allegations set forth in paragraph “17” of the Amended Complaint

as another misstatement of fact by Plaintiff. Law Offices perfected a lien upon Monzone;s personal and real

property by filing the Confession of Judgment, executed by Monzone on June 14, 2017, in the Nassau County

Clerk’s Office and filing a lien against debtor Monzone’s real property with U.S. Land Records (see U.S. Land

Records, Document #209894, Volume 00275, p.66 and #268828, Volume 4255, p. 23) on December 19, 2017.

        23.       Admits that the TD Ameritrade proceeds were transferred based upon the Confession of

Judgment (filed on December 19, 2017) as modified by the Judgment of the Nassau County Supreme Court

(J. Bruno), dated October 5, 2018. Said Judgment did not nullify or vacate the Confession of Judgment but

merely modified the amount of the Judgment filed on December 19, 2017. Therefore, on December 19, 2019

debtor Monzone was not insolvent nor was the perfection of the lien on that date within ninety (90) days of

Monzone’s Bankruptcy petition.

        24.     Denies the allegations set forth in paragraph 18 of the Amended Complaint as incorrect and

factually false except Admits the transfer of proceeds from the TD Ameritrade account was based upon the

Confession of Judgment dated June 17, 2017 and was based upon the executed Confession of Judgment was

for the benefit of the Law Offices herein.

         25.    Denies and corrects plaintiff’s misstatement in paragraph 19 of the Amended Complaint that

said debt was antecedent, in fact, said debt as contained in the executed Confession of Judgment was



                                                        6
       Case 8-19-08148-las          Doc 12         Filed 01/31/20     Entered 01/31/20 15:41:02




preferential to all other debts owed by debtor Monzone as no other creditor even attempted to obtain a judgment

against Monzone, including the Plaintiff herein.

         26.      Denies the allegations set forth in paragraph 20 of the Amended Complaint and asserts to this

Court that debtor Monzone admitted, to the Law Offices, that he had transferred significant amounts of money

from his TD Ameritrade accounts to avoid showing assets during his custody and support trial in the Nassau

CountyFamilyCourt.This was one of a myriad reasons why this defendant withdrew from representing debtor.

And, debtor further misled the Plaintiff Trustee, during the 341 Hearings that the funds in those three TD

Ameritradeaccountswere withdrawnby him, despite his claim that the funds were his mother’s, which were not

in her name on any account, and that he withdrew the funds to pay attorney’s fees, which were never paid by

debtor. Yet Plaintiff recommended granting the Petition even with the full and clear knowledge that debtor had

lied in his Petition and at the 341 hearing. One must wonder what Plaintiff’s motive was for such a

recommendation.

        27.         Denies the allegations set forth in paragraph 21 of the Amended Complaint and reiterates

that the transfer and execution of the October 5, 2018 Judgment of the Nassau County Supreme Court (J. Bruno)

which modified the Confession of Judgment filed on December 19, 2017. More than fifteen (15) months prior

to the fraudulent Bankruptcy petitionfile bydebtoronoraboutMarch4, 2019, whichwasrequiredto be amended

on April 19, 2019 because it was an incomplete filing, which was also stated to be the “most inaccurate

schedules” ever seenbyPlaintiffTrustee. YetPlaintiffstillrecommended the petitionbe granted.

         28.        Denies the allegations set forth in paragraph “22” of the Amended Complaint and asserts

that Law Offices is the only creditor with a Judgment against Monzone and that Judgment placed a lien on

Monzone’s personal and real property on December 19, 2017, more than fifteen (15) months prior to Monzone

filing the fraudulent bankruptcy petition, which was modified bythe Judgment against Monzone on October 5,

2018. Execution of the Judgment would have been completed in or about January 2018 if not for Monzone’s



                                                       7
       Case 8-19-08148-las            Doc 12       Filed 01/31/20        Entered 01/31/20 15:41:02




repeated and fraudulent attempts to block it. The debt owed by debtor to the Law Offices is not more than the Law

Offices would receive based upon the Judgment of the Nassau County Supreme Court (J. Bruno). Based upon

information and belief, Plaintiff Trustee received remuneration from debtor to recommend the granting of the

bankruptcy petition and is seeking further remuneration to the detriment of all creditors, especially the Law Offices

which is the only creditor with a Court Ordered Judgment against debtor Monzone. Pursuant to §§ 547 (c) and 550

(b) Mr. Barnard, as Trustee may not recover any transferofpropertyto the Law Offices based upon the fact

that the lien on Monzone’s personal and real property was effected on December 19, 2017. The continued

misstatement of facts by Mr. Barnard appears to be consistent with his less than complete investigation into

Monzone’s fraudulent conduct. Mr. Barnard should have checked U.S. Land Records before he based his

AdversaryProceedingon“informationand belief”.(SeeUS LandRecords, Document # 209894, Volume 00275 p.

66 and 268828, Volume 4255, p. 23) The lien, based upon the Confession of Judgment, in the amount of $48,874.00

was placed on Monzone’s real property on December 19, 2017. Therefore, it was entered more than 1 year and 3

months prior to Monzone’s seemingly fraudulent bankruptcy petition.

           29.       Denies the allegations set forth in paragraph “23” of the Complaint and asserts that, based

upon information and belief, Plaintiff Trustee is seeking to receive further compensation for himself while denying

Law Offices, the only secured creditor, its right to collect on the Judgment of the Nassau CountySupreme Court,

dated October 5, 2018 which modified the Confession of Judgment filed by this defendant on December 22, 2017

in the Nassau County Clerk’s Office.

           30.    While Plaintiff Barnard would like to change the facts, the Confession of Judgment
executed by debtor Monzone was intended to be in exchange for legal services rendered by Law
Offices. And the Law Offices agreed to render such services only upon the execution of the
Confession of Judgment, which was not vacated and was made in the “ordinary course of
business.” 11 USC §547(g) Pursuant to 11 U.S.C §547 (c)(1)(A) the Trustee may not avoid a
transfer where the debtor and creditor intended to or for whose benefit such transfer is made and
(2)(B),to the extent such transfer was in payment of a debt incurred by debtor in the ordinary course

                                                         8
      Case 8-19-08148-las         Doc 12     Filed 01/31/20     Entered 01/31/20 15:41:02




of business… made according to ordinary business terms.
                                   AFFIRMATIVE DEFENSES
                                FIRST AFFIRMATIVE DEFENSE
       31.       Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 30 as if the same were set forth herein at length.
       32.       That plaintiff's complaint fails to state a cause of action upon which relief can be
granted.
                                SECOND AFFIRMATIVE DEFENSE
       33.       Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 32 as if the same were set forth herein at length.
       34.       Pursuant to 11 U.S.C §547 (c)(1)(A) the Trustee may not avoid a transfer where
the debtor and creditor intended to or for whose benefit such transfer is made and (2)(B), to the
extent such transfer was in payment of a debt incurred by debtor in the ordinary course of
business… made according to ordinary business terms.
                               THIRD AFFIRMATIVE DEFENSE
           35.   Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 34 as if the same were set forth herein at length.
           36.    That the trustee is not proceeding as a reasonable bankruptcy trustee would act
under the same or similar circumstances and is exceeding his authority as bankruptcy trustee.
           37.   That the primary purpose of the bankruptcy trustee is to balance the administration
of justice and not to extort funds from Judgment creditors, especially the Law Offices and to
retaliate by filing adversary proceedings.
           38.   That the bankruptcy trustee is exceeding his authority and proceeding in an
unreasonable manner.
                              FOURTH AFFIRMATIVE DEFENSE
           39.   Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 38 as if the same were set forth herein at length.
           40.   That the trustee, based upon information and belief, expects Law Offices to pay his
post-petition fees and/or to obtain further remuneration to the detriment of Law Offices.

                                                  9
      Case 8-19-08148-las          Doc 12     Filed 01/31/20     Entered 01/31/20 15:41:02




           41.    That the trustee is not entitled to further remuneration to the detriment of Law
Offices.
                                FIFTH AFFIRMATIVE DEFENSE
           42.    Defendant repeats, reiterates, and re-alleges the answers given herein numbered 1
through 41 as if the same were set forth herein at length.
           43.    That the trustee, pursuant to §§547 (c) and 550 (b), may not recover any transfer of
property to the Law Offices based upon the fact that the lien on Monzone’s personal and real
property was effected on December 19, 2017. The continued misstatement of facts by Trustee
appears to be consistent with his less than complete investigation into Monzone’s fraudulent
conduct. Trustee should have checked U.S. Land Records before he based his Adversary
Proceeding on “information and belief”. (See US Land Records, Document # 209894, Volume
00275 p. 66 and 268828, Volume 4255, p. 23) The lien, based upon the Confession of Judgment,
in the amount of $48,874.00 was placed on Monzone’s real property on December 19, 2017.
Therefore, it was entered more than 1 year and 3 months prior to Monzone’s seemingly fraudulent
bankruptcy petition.
           44.    Law Offices reserves such other and further Affirmative Defenses as may become
apparent through discovery.
                                SIXTH AFFIRMATIVE DEFENSE
           45.    Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 44 as if the same were set forth herein at length.
           46.    Plaintiff is barred from relief by his own unclean hands.
                              SEVENTH AFFIRMATIVE DEFENSE
           47.    Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 46 as if the same were set forth herein at length.
           48.     Plaintiff’s claims are barred by his own culpable conduct and/or the culpable
conduct of the debtor Monzone.
                               EIGHTH AFFIRMATIVE DEFENSE
            49.    Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 48 as if the same were set forth herein at length.

                                                   10
      Case 8-19-08148-las         Doc 12     Filed 01/31/20     Entered 01/31/20 15:41:02




         50.    Plaintiff’s claims are barred by waiver, laches and/or estoppel.
                               NINTH AFFIRMATIVE DEFENSE
          51. Law Offices repeats, reiterates, and re-alleges the answers given herein numbered 1
through 50 as if the same were set forth herein at length.
          52.   Plaintiff has failed to establish the elements of 11 U.S.C. §§541 and 542.
                                    FIRST COUNTERCLAIM
          53.   Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 52 as if the same were set forth herein at length.
          54.   That the trustee is proceeding in an adversary action in retaliation for Law Offices
refusal to agree to accept less than the Judgment amount Ordered by the Nassau County Supreme
Court.
          55.   That Law Offices demands an award and compensation for Trustees retaliation to
be determined by the Court.
                                  SECOND COUNTERCLAIM
          56.   Defendant repeats, reiterates, and re-alleges the answers given herein numbered 1
through 55 as if the same were set forth herein at length.
          57.   That the trustee has made it clear that if Law Offices do not drop opposition to his
Adversary Complaint he will demand that Law Offices pay attorney’s fee to Trustee for causing
him to litigate this matter.
          58.   That Trustee's actions considering his appointment as bankruptcy trustee clearly
amounts to extortion by use of threats to reduce Law Offices lawful Judgment to zero and for the
purpose of Trustee obtaining payments to the detriment of legitimate creditors of Monzone.
          59.   Law Offices asks the court to grant relief to debtor by a ruling that the trustees'
actions are extortion and permanent removal of Mr. Barnard as trustee in the underlying
bankruptcy matter.
          60.   Law Offices would also pray for an investigation into Mr. Barnard as a trustee to
determine whether or not Mr. Barnard regularly conducts himself in this manner and for a
protective order removing him as a trustee from this and all cases.


                                                  11
      Case 8-19-08148-las        Doc 12     Filed 01/31/20     Entered 01/31/20 15:41:02




                                  THIRD COUNTERCLAIM
        61.     Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 60 as if the same were set forth herein at length.
        62.     The Trustee is intentionally interfering with the legally and enforceable Confession
of Judgment executed by debtor Monzone, for the benefit of Law Offices, and filed in the Nassau
County Clerk’s Office on December 19, 2017, and the Judgment of the Nassau County Supreme
Court Judgment entered against Monzone as a modification of the Confession of Judgment.
        63.     Law Offices perfected a lien on Monzone’s personal and real property on
December 19, 2017, not as Trustee frequently and repeatedly tries to claim did not occur until
December 2018.
        64.     Knowing the above stated, Trustee has taken it upon himself to retaliate against
Law Offices by filing the complaint in an effort to extort money from Law Offices for post-petition
remuneration and allowing a discharge in the underlying bankruptcy petition which was
fraudulently filed by Monzone.
        65.     That the actions of Trustee are clearly tortuous interference with the Confession of
Judgment executed by Monzone and the Judgment of the Nassau County Supreme Courter in an
effort to deny Law Offices the legally and lawfully earned fees for representing Monzone.
                                 FOURTH COUNTERCLAIM
         66.    Law Offices repeats, reiterates, and re-alleges the answers given herein numbered
1 through 65 as if the same were set forth herein at length.
         67.    That the actions of the trustee are in bad faith and not in accordance with the
standards of reasonable trustees in similar circumstances.
         68.    That defendant should be awarded damages against the Trustee for the bad faith
action taken in this case.
                                   FIFTH COUNTERCLAIM
         69.    Defendant repeats, reiterates, and re-alleges the answers given herein numbered 1
through 68 as if the same were set forth herein at length.
        70.     That as a result of the above stated, Law Offices have incurred significant fees (in
the form of time expended on this and the underlying matter causing lost fees in other matters),

                                                 12
      Case 8-19-08148-las          Doc 12      Filed 01/31/20      Entered 01/31/20 15:41:02




expenses and costs of litigation and should be awarded attorney fees and other costs.
                WHEREFORE Law Offices prays for a dismissal of plaintiff's complaint and a
 judgment with award to be determined by the court of money damages on the first through fifth
 counterclaims; removal of Mr. Barnard as a bankruptcy trustee, and an investigation into the
 actions of Mr. Barnard as a bankruptcy trustee and the debtor Monzone as it is clear that the fraud
 on the part of Monzone’s has now infected the entire Bankruptcy proceeding. Law Offices secured claim
 against Monzone should be upheld and distribution of funds in the amount of $27,795.62 with interest from
 October 5, 2018 be ordered forthwith, and whatever else the court deems proper together with
 attorney fees and costs.
 Dated: Staten Island, New York
        January 31, 2020
                                                 LAW OFFICES OF GARY R. DEFILIPPO, PC

                                            By: /s/ Gary R. DeFilippo______________
                                                Gary R. DeFilippo, Esq.
                                                Attorneys and Defendants herein
                                                60 Bay Street, Suite 711
                                                 Staten Island, New York 10301
                                                 (718) 689- 3850




                                                    13
